DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/19/21. The applicant has overcome the 35 USC 112 rejections, and the 102 rejection as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claims 1-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/21 and the 08/19/21 office action.
As to claim 16, the typographical error (i.e., inadvertently grouped as belonging to non-elected Group II) has been corrected, and it now depends from claim 6. Thus, claim 16 has been rejoined and examined for patentability.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/21 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 2017-57740 (heretofore KR’740) in view of either: (a) the publication CN 103650209 (herein CN’209); and/or (b) the publication CN 103843175 (heretofore CN’175); and/or (c) the publication CN 105684188 (heretofore CN’188).
As to claims 6, 8 and 15-16:
	KR’740 discloses that it is known in the art to make a battery module/battery pack comprising a housing/enclosure for housing a plurality of battery units wherein the housing or the enclosure includes a bottom plate/board/support, and a side plate/board/support placed orthogonally to the bottom plate; and a connecting board/support disposed on a side end of the housing/enclosure and connected to the side plate (Abstract; see FIGURES 1, 3-6 & 9). Figures 1 and 9, infra, show the bottom plate and the side plate being integrally formed. 
    PNG
    media_image1.png
    397
    303
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    536
    338
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    638
    490
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    224
    340
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    291
    347
    media_image5.png
    Greyscale

In addition, the structure of KR’740 provides a number of passage, passageways or pathways/channels acting as air channels therein. Figure 6, supra, shows the connection board/support including protrusion, projections and/or protruding elements. Figures 1 and 6 depict the side plate and the bottom cover/plate overlapping with one another in a direction in which the electrode leads project.  Note that the present claim fails to define the specific location of the connection board, and further claim 1 does not define the specific structure thereof, as such is fairly asserted that any support, plate and/or structure can act as applicant’s structurally undefined board.
As to claim 7:
Figures 1, 6 and 9 of KR’740 display the connecting board/support including a bottom cover/surface and a bus-bar connecting element; and Figure 6, supra, shows the connection 
	KR’740 discloses a battery pack including a connection board/connecting element as described supra. However, the preceding reference does not expressly disclose the specific first/second plates including the plurality of air channels and the plurality of protrusions in the connection board. 
As to claim 6:
	In this respect:
(a) CN’209 discloses that it is known in the art to make a battery pack/module comprising first/second plates including air channels and protrusions/projection in the connection board/connecting member (Abstract; see FIGURES 3-6) 

    PNG
    media_image6.png
    401
    232
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    439
    423
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    455
    406
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    528
    360
    media_image9.png
    Greyscale

(b) CN’175 discloses that it is known in the art to make a battery pack/module comprising first/second plates including air channels and protrusions/projection in the connection board/connecting member (Abstract; see FIGURES 1-4 & 7)

    PNG
    media_image10.png
    442
    395
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    623
    436
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    303
    271
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    345
    335
    media_image13.png
    Greyscale

CN’188 discloses that it is known in the art to make a battery pack/module comprising first/second plates including air channels and protrusions/projection in the connection board/connecting member (Abstract; see FIGURES 1-3, 6 & 9-10).

    PNG
    media_image14.png
    488
    401
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    342
    368
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    314
    395
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    354
    373
    media_image17.png
    Greyscale

	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to incorporate the specific first/second plates including the plurality of air channels and the plurality of protrusions in the connection board of any one of CN’209, CN’175 and/or CN’188 into the battery pack/module of KR’740 as the secondary prior art teaches that the specifically disclosed configuration of plates including the air channels and the protrusions in the connection board are commonplace to improve heat transfer characteristics of the battery pack/module while maintaining mechanical stability and structural integrity. In this particular case, it should be noted that it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed side plates (i.e., first/second plate) including air channels and the connection board/connecting element including protrusions are structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed side plates (first/second plates) and the protrusions was critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). Still further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 2017-57740 (heretofore KR’740) in view of either: (a) the publication CN 103650209 (herein CN’209); and/or (b) the publication CN 103843175 (heretofore CN’175); and/or (c) the publication CN 105684188 (heretofore CN’188) as applied to claim 6 above, and further in view of Stacey et al 2018/0006470.
KR’740, CN’209, CN’175 and/or CN’188 are all applied, argued and incorporated herein for the reasons expressed supra. However, the preceding references do not expressly disclose the specific wire and connector mounted on the bottom cover. 
As to claim 14:
In this respect, Stacey et al disclose that it is known in the art to make a modular energy storage system having a battery module/battery pack, an internal circuitry; and comprising a 

    PNG
    media_image18.png
    768
    560
    media_image18.png
    Greyscale
        
    PNG
    media_image19.png
    781
    598
    media_image19.png
    Greyscale

In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to incorporate the wire/connector connected to and/or mounted on the bottom cover/seat of Stacey et al into the housing/enclosure of KR’740, CN’209, CN’175 and/or CN’188, as instantly combined, because Stacey et al teach that the specifically disclosed wire/connector is useful for providing electrical interconnection between adjacent electrical connectors and adjacent battery modules/battery cells accommodated within the battery module, thereby enhancing electrical connection. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: refer to the office action dated 08/19/21 for details concerning the indication of allowable subject matter for claims 9 and 11. 
Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that claim 10 and claims 12-13 are also allowable by virtue of their dependency on claims 9 and 11, respectively. 

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727